PER CURIAM.
Bobby Moore Beene has appealed his convictions on one count of lewd and lascivious assault on a child under the age of sixteen (16), contrary to Section 800.04(1), Florida Statutes (1987), and five counts of sexual activity with a child twelve (12) years of age or older but less than eighteen (18) years of age in relation to whom he held a position of familial or custodial authority, contrary to Section 794.041(2)(a) and (b), Florida Statutes (1987). We affirm, without prejudice to the filing by appellant in the trial court of any motion pursuant to Rule 3.850, Florida Rules of Criminal Procedure.
BOOTH, JOANOS and ALLEN, JJ„ concur.